Citation Nr: 0636233	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic osteomyelitis of the left tibia, 
inactive, with repeated episodes, without evidence of active 
infection for the last five years.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of fracture, left tibia and 
fibula, healed, with slight ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1949 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which continued 10 percent evaluations for service-connected 
osteomyelitis of the left tibia and residuals of fracture to 
left tibia and fibula.

The veteran was scheduled to testify before a Veterans Law 
Judge at a video-conference hearing in April 2006, but he was 
unable to attend, and a motion requesting a new hearing is 
not of record.  Therefore, the Board concludes that all due 
process has been met with respect to the veteran's right to a 
hearing.

Review of the record reveals that, in addition to requesting 
increased evaluations for the disabilities at issue in this 
appeal, the veteran requested an increased evaluation for 
service-connected arthritis of the right hip.  See VA Form 
21-4138 dated March 2003.  However, neither the VA 
examination nor rating decision completed in April 2003 
addressed the veteran's service-connected right hip 
disability.  As a result, this matter is referred to the RO 
for appropriate development.  

As discussed below, the claim of entitlement to an evaluation 
in excess of 10 percent for service-connected residuals of 
fracture to left tibia and fibula is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification if further action is required on 
the part of the veteran.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
the veteran's service-connected chronic osteomyelitis of the 
left tibia is inactive, without evidence of flaring up of the 
infection within the last five years.  

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for service-connected chronic osteomyelitis of the 
left tibia have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.71a, Diagnostic Code 5000 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted above, the Court held in Pelegrini that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial RO decision.  In 
the present case, this was done.  In March 2003 and April 
2006, the RO sent the veteran letters informing him of the 
types of evidence needed to substantiate his claims and its 
duty to assist him in substantiating his claims under the 
VCAA.  The March 2003 letter informed the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
He was advised that treatment records from the VA Medical 
Center in Dallas, Texas, had been requested.  He was also 
advised that it was his responsibility to send medical 
records showing his service-connected disabilities had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that he should send information 
describing the additional evidence or the evidence itself.  
This effectively informed him that he should provide any 
evidence in his possession that pertains to the claim 
regarding his disability rating.  The April 2006 letter 
informed the veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The Board finds that the content of the March 2003 and April 
2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Following the March 2003 VCAA letter, the March 
2004 Statement of the Case (SOC) and April 2004 Supplemental 
Statement of the Case (SSOC) were issued, which provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2006).  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for the residuals of a fracture to the 
left tibia, with active osteomyelitis, was established in May 
1954, and the RO assigned a 20 percent disability evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5000 
(1954).  At that time, the evidence revealed the veteran had 
suffered a compound fracture to his left tibia following a 
motor vehicle accident in November 1952.  He had been 
hospitalized from the end of May 1953 to the beginning of 
January 1954, and found to have chronic osteomyelitis of the 
left tibia.  Based upon these findings, the RO assigned a 20 
percent evaluation from January 1954 to February 1954, and 
assigned a 100 percent evaluation from February 1954.

By rating action dated October 1955, the veteran's disability 
evaluation for service-connected osteomyelitis was decreased 
to 50 percent, effective July 1955, based on evidence showing 
he had been discharged from the hospital in July 1955 
following extensive treatment for active osteomyelitis.  

By rating action dated November 1958, the veteran's 
disability evaluation for service-connected osteomyelitis was 
decreased to 20 percent, effective January 1959, based on 
evidence that the veteran's osteomyelitis was inactive.  See 
October 1958 VA examination report which reflects the veteran 
had not had discharge from the left tibia and fibula region 
since the previous examination in March 1957.  

By rating action dated October 1960, the veteran's disability 
evaluation for service-connected inactive osteomyelitis was 
again decreased, to 10 percent, effective September 1960, 
based on evidence that the veteran had not had drainage in 
the left tibia region since his last examination in 1958.  
See September 1960 VA examination report.  At the September 
1960 VA examination, the veteran reported he had experienced 
drainage from the left tibia region only once since the 1958 
examination, and that episode had occurred after he struck 
his left leg against something.  He reported the drainage 
lasted for one day and did not return.  The September 1960 VA 
examination also revealed the veteran had slightly limited 
range of motion in his left ankle.  Based on this evidence, 
the RO separated and recharacterized the veteran's service-
connected disabilities as follows: residuals of fracture to 
left tibia and fibula, healed with slight ankle disability, 
which was assigned a 10 percent evaluation from September 
1960; and chronic, inactive osteomyelitis of the left tibia, 
with repeated episodes, without evidence of active infection 
for the last five years, which, as noted, was assigned a 10 
percent evaluation from September 1960.

The RO has confirmed and continued the veteran's 10 percent 
disability evaluations for service-connected residuals of 
fracture to the left tibia and fibula and chronic, inactive 
osteomyelitis.  See March 1993 rating decision.  The veteran 
asserts that his service-connected disabilities have 
increased in severity, and warrant increased evaluations.

The veteran is currently assigned a 10 percent evaluation for 
service-connected osteomyelitis under DC 5000 (2006), which 
provides that a 10 percent evaluation is warranted for 
inactive osteomyelitis, following repeated episodes, without 
evidence of active infection in past 5 years.  A 20 percent 
evaluation is warranted for active, subacute, or chronic 
osteomyelitis, with discharging sinus or other evidence of 
active infection within the past 5 years.  

In evaluating the veteran's claim under DC 5000, the Board 
finds there is no evidence showing the veteran has had an 
active osteomyelitis infection within the past 5 years.  
There were no objective findings of a current infection at 
the April 2003 VA examination and the veteran reported he has 
had no episodes of drainage or recurrent infection since he 
had a skin graft to his left leg in June 1955.  In this 
context, the Board notes the March 2003 SOC reflects the 
veteran testified at a March 2004 personal hearing before a 
Decision Review Officer (DRO) that he had been treated at the 
Dallas VAMC for recurring infections once or twice a year, 
with the most recent infection occurring in September 2003.  
However, review of outpatient treatment records from the 
Dallas VAMC dated from April 2001 to April 2004 are negative 
for any complaints, treatment, or findings related to an 
active osteomyelitis infection.

The Board has carefully reviewed the evidence of record, and 
finds there is no evidence showing the veteran has had 
discharging sinus or other evidence of an active 
osteomyelitis infection within the past 5 years.  In fact, 
the competent evidence of record shows the veteran has not 
had an active infection since approximately 1958.  See VA 
examinations dated in October 1958 and September 1960.  
Therefore, based on the evidence of record, the Board finds 
that an evaluation in excess of 10 percent for service-
connected osteomyelitis is not warranted under DC 5000.  

The Board has considered the veteran's service-connected 
osteomyelitis under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other diagnostic codes that provide a basis to assign an 
evaluation higher than the 10 percent rating currently 
assigned.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 10 percent for service-connected chronic, 
inactive osteomyelitis of the left tibia, and the benefit-of-
the-doubt is not for application.  See Gilbert, supra.  

ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic osteomyelitis of the left tibia, 
inactive, with repeated episodes, without evidence of active 
infection for the last five years, is denied.


REMAND

As noted above, service connection for residuals of a healed 
fracture to the left tibia and fibula, with slight ankle 
disability, was established in October 1960, and the RO 
assigned a 10 percent disability evaluation pursuant to DC 
5262.  At that time, a September 1960 VA examination  
revealed the veteran had five degrees less plantar flexion on 
the left foot than on the right, but had equal range of 
motion in all of the other planes of excursion, i.e., 
dorsiflexion, eversion, and inversion.  

The veteran has asserted that his service-connected residual 
tibia and fibula disability has increased in severity.  Under 
DC 5262, which provides the rating criteria for impairment of 
the tibia and fibula, a 10 percent evaluation is warranted 
for malunion of the tibia and fibula with slight knee or 
ankle disability, a 20 percent evaluation is warranted for 
malunion of the tibia and fibula with moderate knee or ankle 
disability, and a 30 percent evaluation is warranted for 
malunion of the tibia and fibula with marked knee or ankle 
disability.

In this context, the Board notes that, since the September 
1960 VA examination, there has been evidence that the veteran 
suffers an ankle disability associated with his service-
connected residual tibia and fibula disability.  A January 
1993 X-ray of the veteran's ankles was within normal limits, 
but clinical examination revealed limited motion in the left 
ankle, as the veteran was able to demonstrate plantar flexion 
to 56 degrees, extension to 6 degrees, inversion to 30 
degrees, and eversion to 20 degrees.  The diagnosis was 
partial ankylosis with limited range of motion in the left 
ankle.  See January 1993 VA examination report.  

With respect to the veteran's knees, the Board notes that a 
January 1993 X-ray revealed degenerative joint disease in 
both knees.  However, the examiner who conducted the January 
1993 VA examination did not proffer an opinion as to whether 
the veteran's degenerative joint disease was associated with 
his service-connected residual tibia and fibula disability.

The Board notes the veteran was afforded a VA examination in 
April 2003 in conjunction with his appeal.  However, review 
of the VA examination report reveals the examiner did not 
evaluate the veteran's ankles or knees to determine his 
current level of disability.  The Board does note, however, 
that examination revealed the veteran has a bilateral varus 
alignment of his legs due to the arthritic changes in his 
knees, and an X-ray of the veteran's tibia and fibula showed 
distortion of the soft tissues with tapering distally toward 
the ankle, and some calcification medially.  

Therefore, because the proper evaluation of the veteran's 
service-connected residual tibia and fibula disability 
includes evaluation of any associated ankle or knee 
disability, and because the most recent evidence does not 
adequately address the veteran's ankles and knees, the Board 
finds that a new examination is necessary to assess the 
severity of any ankle and knee disability that is due to 
service-connected residuals of fracture to the left tibia and 
fibula.  See 38 C.F.R. § 3.159(c)(4) (2006).  

As noted above, the March 2003 SOC reflects the veteran 
presented testimony at a hearing before a DRO that same 
month.  The transcript of that hearing is not associated with 
the claims file, and the DRO did not attach a conference 
report to the claims file.  The Board notes the veteran's 
testimony may assist in evaluating his service-connected 
disabilities, and finds the transcript and/or conference 
report must be associated with the claims file.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current level of impairment due to 
service-connected residuals of fracture to 
the left tibia and fibula, to include any 
current ankle or knee disability.  All 
indicated tests and studies, including 
pulmonary function testing, should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review is accomplished.  A rationale 
should be provided for any opinion 
offered.

a.  The examiner should be requested to 
record pertinent medical complaints, 
symptoms, and clinical findings 
associated with service-connected 
residuals of fracture to the left tibia 
and fibula.

b.  A diagnosis of any currently 
manifested ankle and/or knee disorder 
should be made and the examiner should 
render an opinion as to whether the 
condition is etiologically related to 
the veteran's service-connected 
residuals of fracture to the left tibia 
and fibula.  All necessary special 
studies or tests, including X-ray films 
and range of motion, are to be done, if 
necessary.

c.  The examiner is requested to offer 
an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current ankle or knee 
disability is related to the veteran's 
service-connected residual left tibia 
and fibula disability.  

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

e.  If it cannot be determined whether 
the veteran currently has an ankle or 
knee disability that is related to his 
service-connected residual left tibia 
and fibula disability, on a medical or 
scientific basis and without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran should be provided with a supplemental 
statement of the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


